Citation Nr: 1141415	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-03 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residual disabilities to the neck and back from a motor vehicle accident.  

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for left Achilles tendonitis.

4.  Entitlement to an initial disability rating in excess of 10 percent for status post Nissen fundoplasty surgical scar.  

5.  Entitlement to an initial compensable disability rating for left elbow lateral epicondylitis.  

6.  Entitlement to an initial compensable disability rating for Barrett's esophagitis, status post Nissen fundoplasty with residual pain.  

7.  Entitlement to an initial compensable disability rating for status post inguinal hernia repair.  

8.  Entitlement to an initial compensable disability rating for status post inguinal hernia repair scar.  

9.  Entitlement to an initial compensable disability rating for tension headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to December 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2007 rating decision, the RO increased the ratings for the Veteran's service-connected left Achilles tendonitis and status post Nissen fundoplasty surgical scar to 10 percent (each), effective January 1, 2007.  However, as that award did not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that service-connection was claimed and awarded for left inguinal hernia repair and left inguinal hernia repair scar.  However, service treatment records and subsequent examination make clear that the Veteran never had a left inguinal hernia repair, but instead had a right inguinal hernia repair.  The Board is remanding the inguinal hernia repair and scar issues for clarification as to whether the location (right versus left side of the body) of those service-connected disabilities is properly identified and for corrective action if necessary.  However, until such clarification is completed, the Board has recharacterized the issues as inguinal hernia repair and hernia repair scar.  

For the reasons explained below, the appeal on the issues of entitlement to initial compensable disability ratings for status post inguinal hernia repair and status post inguinal hernia repair scar are discussed in the REMAND section and are REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service connection has been awarded for intermittent low back strain and gastroesophageal reflux disease.

2.  The Veteran does not currently suffer from a neck disability.  

3.  The Veteran does not currently suffer from a right shoulder disability.  

4.  The Veteran's left Achilles tendonitis has been manifested by pain, tenderness, fatigue, and lack of endurance, but with no limitation of motion.

5.  The Veteran's status post Nissen fundoplasty surgical scar has been manifested by multiple stable scars smaller than 39 square centimeters, one of which is tender, that do not cause limitation of function.

6.  The Veteran's left elbow lateral epicondylitis has been manifested by tenderness, but no limitation of motion.  

7.  The Veteran's Barrett's esophagitis, status post Nissen fundoplasty, has been manifested by occasional pain, reflux, difficulty swallowing both solids and liquids, and vomiting mucus.  

8.  The Veteran's tension headaches, described by him as frequent and throbbing in nature with some photophobia and "loss of focus," are effectively treated with Tylenol.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for residual disabilities to the neck and back from a motor vehicle accident have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for establishing service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for an initial rating in excess of 10 percent for left Achilles tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271-5024 (2011).

4.  The criteria for an initial rating in excess of 10 percent for status post Nissen fundoplasty surgical scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008 & 2011).

5.  The criteria for an initial compensable rating for left elbow lateral epicondylitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5206-5024 (2011).

6.  The criteria for an initial compensable rating for Barrett's esophagitis, status post Nissen fundoplasty with residual pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7299-7203(2011).

7.  The criteria for an initial compensable rating for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.


In October 2006 the Veteran received and acknowledged receipt of VCAA notification via the benefits delivery at discharge program.  Notice was provided regarding what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A May 2008 letter advised the Veteran of how disability evaluations are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in April 2010.

Moreover, the Veteran is challenging the initial evaluations assigned following multiple grants of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, and VA treatment records and examination reports.

The Veteran's representative argues that new examinations should be performed for all the increased rating claims as the last examination is more than 18 months old, and because there were inconsistencies between the statements and findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) ("mere passage of time" between the date of the RO's decision and the Board's review of that decision does not require a new medical examination to be provided).  While the examiner in November 2009 noted that some disabilities were asymptomatic in the diagnosis portion of the report, the examination report clearly notes the history as reported by the Veteran and the findings on examination, which the Board will use in determining if the proper ratings have been assigned.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).
 
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Moreover, as the Board concludes below that the preponderance of the evidence is against the appellant's claims for service connection and higher ratings, any question as to an appropriate effective date to be assigned is rendered moot.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Factual Background

The Veteran was involved in a motor vehicle accident during service.  In May 1988 he complained of headaches for the past 2 weeks after a motor vehicle accident.  He had no neck pain.  Physical examination revealed a full range of motion of the neck with ease.  Skull and cervical spine X-rays were taken in June 1988 to rule out fracture.  The X-rays were read as essentially normal with a metallic suture noted at the angle of the left mandible indicating some previous surgery.  

An examination was performed when the Veteran was going to go on dive duty in March 1993.  Evaluation of the spine and upper extremities was normal.  In December 1993, the Veteran complained of right shoulder pain which he believed was initially injured from arm wrestling in October and then injured again from working out and wrestling.  The assessment was muscle strain.  In February 1998, the Veteran was in another motor vehicle accident and subsequently complained of pain to the upper back and neck, as well as other symptoms.  Examination of the back revealed a full range of motion; there was pain to the back and neck when lifting above his head.  The assessment was status post motor vehicle accident, muscle strain, normal neurological examination.

The Veteran completed a report of medical history in June 2002 and denied having a painful or trick shoulder, recurrent back pain, or any back injury.  Examination of the spine and upper extremities was normal in November 2003.  At that time the Veteran denied having recurrent back pain or any back problem.  In December 2004 the Veteran reported that he hurt his back lifting a trailer two weeks previously and had been experiencing back pain.  It was noted that he had a several year history of low back pain and that the signs and symptoms had been intermittent for several years, resolving with time.  The assessment was mechanical back pain.  In January 2006, the Veteran complained of 10 years of back pain in the lumbosacral area.  The assessment was rule out spondylolysis and sacroiliac degenerative joint disease.  On a September 2006 report of medical assessment, the Veteran indicated that he had a painful shoulder; arthritis, rheumatism, or bursitis; and recurrent back pain or a back problem.  The examiner's summary noted tendonitis of the left shoulder, low back pain, and a magnetic resonance imaging (MRI) scan showing left elbow tendonitis.

A VA contracted examination was performed in November 2006.  The Veteran reported suffering from acid reflux and that he underwent Nissen fundoplasty.  He has persistent pain and undergoes yearly endoscopy where he has been diagnosed with Barrett's esophagitis.  The condition did not affect body weight or general body health.  His hiatal hernia did not cause him to suffer from difficulty swallowing, heartburn, epigastric pain, reflux, scapular pain, nausea or vomiting.  Regarding the left elbow, the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, pain, and fatigability.  Regarding the right shoulder, the Veteran reports suffering from shoulder impingement since 1995 caused by gradual overuse.  He noted weakness, stiffness, and lack of endurance, as well as pain.  Regarding the left Achilles tendonitis, the Veteran reports weakness, stiffness, swelling, giving way, lack of endurance, pain, and fatigability.  

The Veteran also reported recurrent headaches described as throbbing in nature and not associated with nausea.  The Veteran did have some photophobia but could go to work with medication.  The Veteran reported having left lower back and neck strains since 1998.  The examiner noted that the neck and low back condition caused by a motor vehicle accident were the same as described above.  

A physical examination was performed.  The Veteran was well nourished and in no apparent distress.  There was a level scar present at the four scars over the abdomen from the fundoplasty, two measuring 3 centimeters (cm) by 0.3 cm and two measuring 2 cm by 0.3 cm.  The scars had no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture.  There were no signs of skin disease present.  Examination of the abdomen revealed no inguinal, ventral, or femoral hernias.  It was noted that the acid reflux did not cause significant anemia or malnutrition.  Findings from the examination of the right shoulder, neck, and back were recorded.  

The left elbow showed no signs of edema, effusion, weakness, redness, heat, abnormal movement or guarding of movement.  The left elbow was tender at the lateral epicondylitis.  Flexion of the left elbow was to 145 degrees, extension to 0 degrees, supination to 85 degrees, and pronation to 80 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The left ankle showed signs of tenderness and Achilles tendon.  There was no deformity.  Dorsiflexion of the left ankle was to 20 degrees (with pain at the endpoint) and plantar function was to 45 degrees.  The joint function was additionally limited by pain, fatigue, and lack of endurance; however, this resulted in no additional limit in the range of motion.  Joint function was not additionally limited by weakness and incoordination.  X-rays of the cervical spine, lumbar spine, right shoulder, left elbow, and left ankle were read as negative.  

The examiner diagnosed acid reflux disease status post Nissen fundoplasty with residual pain and Barrett's esophagitis and residual scars (it was noted that there was a well healed tender scar), left elbow lateral epicondylitis, chronic Achilles tendinitis on the right, intermittent low back strain, and tension headaches.  The examiner noted that there was no pathology for a right shoulder disability diagnosis, and that there was no diagnosis for neck and low back condition due to motor vehicle accident because there was no pathology to render a diagnosis.

An upper gastrointestinal (GI) series was performed and revealed mild to moderate reflux without hiatal hernia or appreciable esophageal complication.  Evaluation of the stomach and proximal duodenum was unremarkable.  An addendum to the examination report was entered after the GI series was reviewed.  The examiner noted that the diagnosis was as listed, gastroesophageal reflux status post Nissan fundoplasty, but that the report should also include upper GI with reflux in the objective section.

In his January 2008 substantive appeal, the Veteran reported that today his elbow limits use of his arm, that his hernia scar is painful to the touch, and that he still has pain from the motor vehicle accident during service.

VA outpatient treatment records reflect that the Veteran reported chronic neck pain in December 2007 and chronic low back pain in April 2009.  In October 2008 he reported having a history of migraine headaches and that he felt that Tylenol was effective.  As for gastrointestinal symptoms, he had no nausea, vomiting, abdominal pain, constipation or diarrhea.  In April 2009, he reported having migraine headaches at least weekly, and that he had vomiting due to gagging on post nasal drip.  

Another VA contracted examination was performed in November 2009.  He reported having a scar on the abdomen caused by Nissen fundoplication surgery.  He did not experience skin breakdown or functional impairment due to the scar.  He did have pain.  The Veteran reported having headaches 2 times per week, lasting for 8 hours.  The headaches were generalized and he was able to go to work but required medication (Tylenol).  He noted a "loss of focus" when headaches are present.  

Regarding the left elbow, the Veteran reported experiencing weakness, giving way, lack of endurance, fatigability, tenderness, and pain.  He denied stiffness, swelling, heat, redness, locking, deformity, drainage, effusion, subluxation and dislocation.  Regarding left Achilles tendonitis, the Veteran reported calcaneal spurs and a history of calcaneal tendonitis.  He experienced weakness, stiffness, giving way, lack of endurance, fatigability, tenderness and pain.  He did not experience swelling, heat, redness, locking, deformity, drainage, effusion, subluxation and dislocation.  Regarding Barrett's esophagitis status post fundoplasty with pain, the Veteran stated that this condition did not affect general body health or body weight.  He had difficulty with swallowing both solids and liquids, but no other symptoms from his esophageal condition.  The Veteran reported symptoms of pain with inguinal hernia repair and that he does not experience any overall functional impairment from this condition.  

A physical examination was performed.  The Veteran was well nourished and in no acute distress.  It was noted that the esophagus condition did not cause significant anemia.  There was a scar on the anterior side of the trunk precisely located on the upper abdomen, five identical scars.  They were linear scars and each measured 2 cm by 0.1 cm.  The scars were not painful on examination and there was no skin breakdown.  The examiner noted that the scars were superficial scars with no underlying tissue damage.  Inflammation, edema, and keloid formation were absent.  The scars were not disfiguring and did not limit motion.  There was no limitation of function due to the scars.  Examination of the abdomen revealed no inguinal, ventral, or femoral hernias.  

The left elbow showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  There was no ankylosis.  Left elbow flexion was to 145 degrees, extension to 0 degrees, supination to 85 degrees, and pronation to 80 degrees, with no additional degree of limitation after repetitive range of motion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The left ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  There was no deformity or ankylosis.  Left ankle dorsiflexion was to 20 degrees and plantar flexion to 45 degree, with no additional limitation after repetitive range of motion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

X-rays of the left elbow and left ankle were negative and there was no indication of a malunion to the os calcis or the astralgus.  The examiner diagnosed scar, status post Nissen fundoplasty; tension headaches; lateral epicondylitis, left elbow; tendonitis, left Achilles; and Barrett's esophagitis status post fundoplasty with pain.  The examiner noted without a current esophagogastroduodenoscopy (EGD) report he could not comment on what residuals there were from the Barrett's esophagitis.  

In March 2010, the Veteran was referred for a VA contracted digestive examination for his Barrett's esophagus and chronic reflux.  The Veteran reported no difficulty swallowing, heartburn, or vomiting of blood, but that every morning he wakes up and vomits mucus.  On examination, the Veteran was well nourished.  He had no obvious hernias.  The assessment was gastroesophageal reflux disease, Barrett's esophagus, back pain, and migraine.  A biopsy of short segment Barrett's esophagus was taken during an EGD.  The biopsy was positive for low grade dysplasia.  An addendum to the examination report was entered to reflect a diagnosis of low grade dysplasia.  

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

	A. Residuals of Motor Vehicle Accident

The Veteran asserts that he has neck and back disabilities as a result of an in-service motor vehicle accident.  

It appears that the Veteran was involved in two motor vehicle accidents during service.  However, the medical evidence indicates that he does not have any current residuals from those accidents for which service connection has not already been granted.  

After the first accident (1988), the Veteran complained of headaches.  Service connection has already been granted for tension headaches.  The Veteran denied neck pain after that accident and X-rays of the neck were normal.  After the second accident (1998), the Veteran complained of pain to the upper back and neck, as well as other symptoms.  The assessment was status post motor vehicle accident, muscle strain, normal neurological examination.  Examinations of the neck were normal in March 1993, August 1997 and November 2003.  A VA examination was performed in November 2006, shortly before the Veteran's discharge from service.  After a review of the relevant history (including the Veteran's statements) and X-rays, and a physical examination, the examiner opined that there was no diagnosis for a neck condition due to motor vehicle accident because there was no pathology to render a diagnosis.  While the Veteran has reported neck pain after service, no disability of the neck has been diagnosed.  Thus, the medical evidence indicates that the Veteran does not have a current neck disability.  

The Board has considered the lay testimony given by the Veteran.  However, complaints of chronic pain, alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22 (1998) (holding that there was no objective evidence of a current disability, where the medical records showed the veteran's complaints of pain, but no underlying pathology was reported).  To the extent the Veteran's request for service connection reflects a contention that he currently suffers from a neck disability, the Board finds that the medical evidence of record showing no current disability is entitled to greater probative value than the Veteran's lay contention.  In this regard, the diagnosis of disabilities of the neck and spine requires medical testing and expertise, which the Veteran is not shown to possess.  Thus, his opinion on this point is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the physical inspection of the Veteran's neck, as well as the objective testing including X-ray performed by trained medical professionals is more probative as to the actual presence of the claimed disability than the Veteran's contentions.  Thus, the Board finds the medical evidence reflecting no current neck disability to be of greatest probative value in determining the existence of disability.

It is noted that service connection has already been awarded for intermittent low back strain.  Thus, all low back symptomatology would have been considered when assigning a rating for that disability unless the symptoms were clearly unrelated to his back strain.  Simply put, the Veteran is already compensated for his low back disability by virtue of his service-connected intermittent low back strain.

In the absence of a competent evidence of a current neck disability, service connection is not warranted.  See Brammer, supra; see also Degmetich, supra.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

	B. Right Shoulder Disability

The Veteran asserts that he has a right shoulder disability as a result of his service.  

During service, in 1993, the Veteran complained of right shoulder pain and was diagnosed with muscle strain.  He subsequently denied having a painful shoulder in June 2002.  In September 2006 he again reported having a painful shoulder, although the examiner's summary noted that this was the left shoulder.  After a review of the relevant history (including the Veteran's statements) and X-rays, as well as a physical examination, an examiner in November 2006 opined that there was no pathology for a right shoulder disability diagnosis.  Medical records do not show a currently diagnosed right shoulder disability.  
  
The Board has considered the lay testimony given by the Veteran.  However, as noted above, complaints of chronic pain, alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection can be granted.  Sanchez-Benitez, 259 F.3d 1356; Evans, 12 Vet. App. 22.  To the extent the Veteran's request for service connection reflects a contention that he currently suffers from a right shoulder disability, as noted above, the Veteran is not competent to provide a medical opinion on a matter requiring expertise, such as the diagnosis and etiology of a shoulder disability.  See Jandreau, supra.  The Board finds that the medical evidence of record showing no current disability is entitled to greater probative value than the Veteran's lay contention.  The physical inspection of the Veteran's right shoulder, as well as the objective testing including X-ray performed by trained medical professionals is more probative as to the actual presence of the claimed disability than the Veteran's contentions.  Thus, the Board finds the medical evidence reflecting no current right shoulder disability to be of greatest probative value in determining the existence of disability.

In the absence of competent evidence of a current right shoulder disability, service connection is not warranted.  See Brammer, supra; see also Degmetich, supra.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.

III. Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

In every instance where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

	A. Left Achilles Tendonitis

The left Achilles disability is currently assigned a 10 percent rating based on multiple diagnostic codes, including Diagnostic Codes 5024 and 5271.  

Diagnostic Code 5024 is used for rating tenosynovitis, which is to be rated on limitation of motion of affected parts, as arthritis, degenerative.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024.  Degenerative arthritis is addressed in Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  That diagnostic code instructs that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Limitation of motion of the ankle is addressed in Diagnostic Code 5271.  Under that diagnostic code, marked ankle limitation of motion is assigned a 20 percent rating and moderate ankle limitation is assigned a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal ankle range of motion is 0 to 45 degrees of plantar flexion and 0 to 20 degrees of dorsiflexion.  38 C.F.R. § 4.71, Plate II (2011).  

Left ankle dorsiflexion and plantar flexion were full on examination in November 2006 and November 2009.  While joint flexion was additionally limited by pain, fatigue, and lack of endurance on the former examination, both examiners specifically noted that there was no additional limit in the range of motion after repetitive use.  As the Veteran has no limitation of motion, the 10 percent rating presently assigned already takes into consideration the Veteran's subjective complaints of pain and any claimed functional loss as a result of his Achilles tendonitis.  The medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 10 percent rating presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

A higher rating could be assigned if the evidence shows ankylosis of the ankle or subastragalar or tarsal joint; malunion of the os calcis or astragalus; astragalectomy; or malunion or nonunion of the tibia and fibula resulting in ankle disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 5272, 5273, 5274 (2011).  However, none of these disabilities have been reported after examination and review of X-rays, and the Veteran has not alleged any of these disabilities.  After examination and X-ray it was noted that the Veteran did not have any ankylosis of the left ankle or any indication of a malunion of the os calcis, astragalus, tibia or fibula.  Accordingly, application of these diagnostic codes is not appropriate and would not result in a higher rating.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his Achilles tendonitis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher initial rating for that disability.


	B. Status Post Nissen Fundoplasty Surgical Scar

The criteria for rating scars were changed effective October 23, 2008.  See 73 Fed. Reg. 54,708-54,712 (September 23, 2008).  In the April 2010 supplemental statement of the case, the RO considered the Veteran's claims for higher ratings under both the former and current rating criteria for scars.  As such, the Board will consider the criteria in effect prior to and since October 23, 2008.

While the current and former criteria differ slightly, for a compensable rating for a scar, the evidence would essentially need to show scars of a certain size that are deep, superficial scars with an area or areas of 144 square inches (929 square cm) or greater, unstable scars, or scars that are painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008 & 2011).  For a rating in excess of 10 percent to be warranted for the status post Nissen fundoplasty surgical scar, the evidence would have to show scars of a certain size that are deep, or multiple unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008 & 2011).  The scars could also be rated on limitation of affected part (including limitation of motion).  

In November 2006, an examiner noted four level scars over the abdomen from the fundoplasty, two measuring 3 cm by 0.3 cm and two measuring 2 cm by 0.3 cm.  While the examination portion noted that the scars had no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture, the diagnosis portion noted a well healed tender scar.  In November 2009, an examiner noted a scar on the abdomen caused by Nissen fundoplication surgery.  The Veteran reported he did not experience skin breakdown or functional impairment due to the scar, although he did have pain.  Examination revealed a scar on the anterior side of the trunk precisely located on the upper abdomen, five identical scars.  They were linear scars and each measured 2 cm by 0.1 cm.  The scars were not painful on examination and there was no skin breakdown.  The examiner noted that the scars were superficial scars with no underlying tissue damage.  Inflammation, edema, and keloid formation were absent.  The scars were not disfiguring and did not limit motion.  There was no limitation of function due to the scars.

The Veteran only has one tender scar from the Nissen Fundoplasty, and the examiners noted that there was no frequent loss of covering of the skin over the scar; that is, the scar was stable.  Thus, a rating in excess of 10 percent (and a separate 10 percent rating) is not warranted based on having a painful or unstable scar.  Likewise, the scars are not the requisite size for a compensable rating (even when the sizes are combined), regardless of whether the scars are superficial, deep, or cause limitation of motion.  An examiner specifically noted that there was no limitation of function due to the scars.  Given the above, separate compensable ratings for the scars are also not appropriate as the criteria for a compensable rating have not been met.  

      C. Left Elbow Lateral Epicondylitis

The left elbow disability is currently assigned a noncompensable rating based on multiple diagnostic codes, including Diagnostic Codes 5024 and 5206.  It is unclear if the Veteran is left or right handed.  A June 2002 report of medical history indicates that the Veteran is left handed but the November 2006 and November 2009 VA contracted examination reports indicates that the Veteran's right arm is the dominant arm.  As discussed below, regardless of which arm is dominant, a compensable rating for the left elbow disability is not warranted.  

Like the left Achilles tendonitis, the left elbow disability is rated using Diagnostic Code 5024, which is used for rating tenosynovitis and instructs that tenosynovitis is to be rated on limitation of motion of affected parts, as arthritis, degenerative.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024.  

Limitation of motion of the forearm is covered in Diagnostic Codes 5206, 5207, 5208, and 5213.  See 38 C.F.R. § 4.71a.  A compensable rating can be assigned for forearm flexion limited to 100 degrees or extension limited to 45 degrees (major or minor arm); and a 0 percent rating can be assigned for forearm flexion limited to 110 degrees (major or minor arm).  38 C.F.R. §§ 4.71a, Diagnostic Codes 5206, 5207.  

For a compensable rating for impairment of supination and pronation, the evidence would need to show limitation of supination to 30 degrees or less, pronation with motion lost beyond the last quarter of arc where the hand does not approach full pronation, or loss of supination or pronation due to bone fusion (major or minor arm).  See Id., Diagnostic Code 5213.   

The normal range of motion of the elbow is from 0 degrees extension to 145 degrees flexion; normal forearm pronation is from 0 to 80 degrees, and normal forearm supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I (2011).  

On examination in November 2006 and November 2009, the Veteran had a full range of left elbow extension and flexion and forearm pronation and supination with no additional limitation caused by pain or repetitive use.  Thus, a compensable rating is not warranted based on limitation of motion.  

Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 0 percent rating presently assigned.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.

Compensable ratings can also be assigned for ankylosis of the elbow; elbow flail joint; or malunion or nonunion of the ulna or radius.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 5212.  However, none of these disabilities have been reported after examination and review of X-rays and the Veteran has not reported having any of these disabilities.  After examination and 
X-ray it was noted that the Veteran did not have any ankylosis.  


	D. Barrett's Esophagitis, Status Post Nissen Fundoplasty

The Barrett's esophagitis, status post Nissen fundoplasty is currently rated as noncompensably disabling under Diagnostic Code 7203.  That diagnostic code, which covers strictures of the esophagus, allows for an 80 percent rating when the stricture permits passage of liquids only, with marked impairment in general health.  A 50 percent rating is assigned when the stricture is severe and permits liquids only.  A 30 percent rating is assigned when the stricture is moderate.  See 38 C.F.R. § 4.114, Diagnostic Code 7203.  

Regarding this disability, in November 2006, the Veteran reported persistent pain but that the condition did not affect body weight or general body health.  His hiatal hernia did not cause him to suffer from difficulty swallowing, heartburn, epigastric pain, reflux, scapular pain, nausea or vomiting.  He was well nourished and in no apparent distress.  It was noted that the acid reflux did not cause significant anemia or malnutrition.  An upper GI series revealed mild to moderate reflux without hiatal hernia or appreciable esophageal complication.  Evaluation of the stomach and proximal duodenum was unremarkable.  During treatment in October 2008, the Veteran had no nausea, vomiting, abdominal pain, constipation or diarrhea.  During the examination in November 2009, the Veteran stated that this condition did not affect general body health or body weight.  He had difficulty with swallowing both solids and liquids, but no other symptoms from his esophageal condition.  He was well nourished and in no acute distress.  It was noted that the esophagus condition did not cause significant anemia.  During a March 2010 examination, the Veteran reported no difficulty swallowing, heartburn, or vomiting of blood, but that every morning he wakes up and vomits mucus.  He was well nourished.  A biopsy of short segment Barrett's esophagus was positive for low grade dysplasia.  

It is noted that the Veteran is separately service-connected for gastroesophageal reflux disease, for which he receives a 10 percent disability rating (under Diagnostic Code 7346).  VA regulations preclude the evaluation of the same manifestations of a disability under different diagnoses, a process called pyramiding.  See 38 C.F.R. § 4.14 (2011).  Thus, the effects of gastroesophageal reflux disease (which could include pain, vomiting, material weight loss, hematemesis, melena, anemia, dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain) cannot be considered in assigning a rating for Barrett's esophagitis.  See Id.; 38 C.F.R. § 4.114, Diagnostic Code 7346.  The Board also notes that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114 (2011).  Instead, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  

The Veteran's esophageal condition has reportedly resulted in at least occasional pain, reflux, difficulty swallowing both solids and liquids, and vomiting mucus in the morning.  The pain, reflux, and vomiting are symptoms considered in the rating for gastroesophageal reflux disease and are not for consideration in rating the Barrett's esophagitis.  Thus, this disability is appropriately rated as strictures of the esophagus under Diagnostic Code 7203.  As the disability is not comparable to a moderate stricture, a compensable rating cannot be assigned.  See 38 C.F.R. §§ 4.31, 4.114, Diagnostic Code 7203.  

While the Veteran did report some difficulty swallowing both solids and liquids during one examination, on other occasions, both prior to and after that examination, he reported no difficulty swallowing.  Moreover, the Veteran has reported and the medical evidence indicates that this condition does not affect his body weight or general body health.  At the Veteran's examinations, he was described as well nourished and in no acute distress.  Given the above, the Veterans' Barrett's esophagitis is not comparable to a moderate stricture and a compensable rating is not warranted.  The Board has considered whether a compensable rating could be assigned based on another diagnostic code, but finds no code which could properly be used to rate the disability and assign a compensable rating.  


	E. Tension Headaches

The tension headaches are currently rated as noncompensably disabling under Diagnostic Code 8100.  Under this Code, migraines with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  Migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated as 30 percent disabling.  Migraines with characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling.  With less frequent attacks a 0 percent rating is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

At the November 2006 examination, the Veteran reported recurrent headaches described as throbbing in nature and not associated with nausea.  He had some photophobia but could go to work with medication.  Tension headaches were diagnosed.  In October 2008 he reported having a history of migraine headaches and that he felt that Tylenol was effective.  In April 2009, he reported having migraine headaches at least weekly.  At the November 2009 examination, he reported having headaches 2 times per week; lasting for 8 hours.  The headaches were generalized and caused a "loss of focus" but he was able to go to work but required medication (Tylenol).  Tension headaches were again diagnosed.  

The medical and lay evidence of record do not indicate that the Veteran has migraine headaches with prostrating attacks.  Instead, he has tension headaches that are treatable with Tylenol.  The Veteran reports he can go to work when he has a headache if he takes Tylenol.  Missing work is not a prerequisite for a compensable rating for headaches; however, in this case the Veteran has indicated that Tylenol is effective at treating his headaches, which are described as throbbing in nature with some photophobia and "loss of focus."  The headaches described by the Veteran are not prostrating in nature and are effectively treated with medication.  Thus, a compensable rating is not warranted.  
	


	F. Other Considerations

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his disabilities.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for higher disability ratings at any time during the course of the appeal.  See Fenderson, supra.

The Board has also considered whether the Veteran's disabilities presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his disabilities, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.



ORDER

Entitlement to service connection for residual disabilities to the neck and back from a motor vehicle accident is denied.  

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for left Achilles tendonitis is denied.

Entitlement to an initial disability rating in excess of 10 percent for status post Nissen fundoplasty surgical scar is denied.  

Entitlement to an initial compensable disability rating for left elbow lateral epicondylitis is denied.  

Entitlement to an initial compensable disability rating for Barrett's esophagitis, status post Nissen fundoplasty with residual pain is denied.  

Entitlement to an initial compensable disability rating for tension headaches is denied.  


REMAND

The Board notes that the Veteran's application for compensation requested service-connection for left inguinal hernia repair.  A November 2006 rating decision for eligibility for Vocational Rehabilitation noted service connection for right inguinal hernia repair.  On the November 2006 VA examination, the Veteran reported a left hernia repair and the examiner provided the same diagnosis.  In the rating decision on appeal, the RO granted service connection for left inguinal hernia repair and left inguinal hernia repair scar.  

However, service treatment records make clear that the Veteran underwent a right inguinal hernia repair in 1990.  A service treatment record in August 1999 noted the Veteran was seen complaining of a possible left inguinal hernia.  However, physical examination revealed no hernia.  The assessment was questionable early left inguinal hernia reducing spontaneously.  

On the November 2009 VA examination, the Veteran reported having a scar of the right groin and stated that the he had a left sided hernia repaired from the right side.  Following examination, the examiner stated that for the VA established diagnosis of scar, status post left inguinal hernia repair, the diagnosis is changed to right inguinal herniorrhaphy with scar.  The examiner stated the diagnosis was changed "[b]ecause he NEVER had a left inguinal herniorrhaphy."   

The record appears to reflect that the Veteran had only one herniorrhaphy and has only one residual scar from the in-service inguinal hernia surgery.  However, it appears from the service treatment records and the current VA examination that the designation of the service connected hernia repair as being on the left may not be accurate.  

The Board notes that the Veteran, after reporting a left hernia on his application and to the November 2006 examiner, now reports that the scar is on the right, but that the hernia fixed was the left.  The 2009 examiner did not appear to accept that statement as factual based on his changing of the VA diagnosis, but did not explain whether the Veteran's contention was consistent with normal surgical procedures.  Thus, to ensure that the location of the Veteran's herniorrhaphy is properly identified, the Veteran should be scheduled for another hernia examination, to include claims file review, to clarify whether the Veteran had a right hernia repair or a left hernia repair in service, and which side of the body the scar is on.  If the Veteran's hernia repair is incorrectly characterized the RO/AMC should take appropriate corrective action to include correcting the rating code sheet.  

It is further noted that March 2007 rating code sheets appropriately listed the Veteran's inguinal hernia scar as 0 percent disabling.  However, beginning with the November 2007 rating code sheet, that disability is listed as 10 percent, although that rating decision did not in any way address the rating assigned to the inguinal hernia scar.  Subsequent rating code sheets have carried forward that 10 percent, again without any discussion of that disability.  The statement of the case and supplemental statements of the case make clear that a 10 rating has never been formally granted for inguinal hernia repair scar.  Those documents reflect continued denial of that appeal.  Indeed, the supplemental statement of the case issued in conjunction with the November 2007 rating decision reflected that the inguinal hernia scar did not warrant a compensable evaluation.  On remand, action to correct the error on the rating code sheet should be taken, unless upon readjudication the RO/AMC grants the appeal for a compensable evaluation for the hernia scar for the entire period of the claim.  

Accordingly, the issues are REMANDED for the following action:

1.  Schedule the Veteran for a VA hernia (miscellaneous digestive systems) examination to determine the location and residuals of his herniorrhaphy.  The claims folder MUST be reviewed by the examiner in conjunction with the examination.  The examiner should document all residuals of the inguinal hernia repair to include his scar. 

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Please clarify whether the Veteran had hernia repair surgery on the RIGHT side or the LEFT side during service.
b. Please clarify whether the hernia repair scar from the in-service surgery is on the RIGHT side or the LEFT side.
c. Is the Veteran's contention that he had a left-sided hernia repair through the right side in service an accurate statement (i.e. did they fix a left side hernia but he has a right side scar)?

The examiner should provide the rationale for the conclusions reached. 

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  All corrective rating action that is necessary should be accomplished (to include rating code sheets).  

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
	K. A. BANFIELD	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


